 Case 1:20-cv-00292-WJM-SKC Document 6 Filed 02/11/20 USDC Colorado Page 1 of 2
      Case 1.20-cv-00292-WJM-SKC Document                           3          Frled O2{A4|2A USDC       Colorado Page           1-   of 2


AO 440 (Rev. 06/12) Summcns in a Civil Action


                                      Uxlrsn Srares Dtsrrucr                                CoURT
                                                                    tbr the
                                                            District of Colorado


               FRED NEKCIUEE, individually;                                )
                                                                           )
                                                                           )
                                                                           )
                            Plaintifr(s)                                   )
                                                                           )      Civil Action No. 1 :20-cv-00292-WJM
                                 v
                                                                           )
 BCORE SELECT RAVEN 1 LLC, a Delaware lirnited                             )
             liability company;                                            )
                                                                           )
                                                                           )
                           Defentlantft)                                   )
                                                                      ,l



                                                    SL}MMONS IN,A, CIV[L ACTION

To:   {Defendant's name and aildress)      BCORH SELECT RAVEN 1 LLC,
                                           c/o Registered Agent
                                           Corporation Service Company
                                           1900 W. Littleton Boulevard
                                           Littleton, Colorado 80120



          A iawsuit has been filed against you.

         $/ithin 21 days after service of this summons on you (not counting the day you received it)    or 60 days if you
                                                                                                                     -
are the United States *r a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 {ai(2) or (3)   yru must sele on the piaintiff an answer to the attached complaint ar a motion under Rule I 2 of
                       -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
wh*se name and address          are;       Robert J. Vincze
                                           Law Offices of Robert J. Vincze
                                           PO Box 792
                                           Andsver, Kansas 67042
                                           Phone: 3A3^204-82A7
                                           Email: vinczelaw@att.net

          If you f,ail to respond, judgment by default will be entered against you for the reiie f          den-randed in the complaint.
You also must file your answer or motion with the court.



                                                                                     L:LERK OF COURT


Date;              02i*4l2a20                                                                   s/ R. Sams, Deputy Clerk
                                                                                               Signature of Clerk ar Deptrty Clerk
     Case 1:20-cv-00292-WJM-SKC Document 6 Filed 02/11/20 USDC Colorado Page 2 of 2



A0   "++il   {   Rev.   fi{r'li I   Srimmons in   a   f   ivil ActiBlr {Fagc   l}
L.ivil Acti*n                N*.       1   ;20-cv-002S2-W,J[.'l


                                                                                              PROOF      ffF SERVICE
                                    {T}is seefi'an skould n*t [te$l*d wtth the *auyt urJ€s$ rcq*ired hy                                   Fe,d-      R    Civ. P, 4   $fi
                   This summons rsr rxame ari*dividuat*ndtitte, irany)
                                                                                                         %f-O W                       3 el €fk                         Qg*S        g# 3*
a,sereceivedbyme$nrdsrEr
                                                                Ll b{LA                                   :ilI*-CqrO;F-trn                                                       6Lt
                                                                                                                                                               C-o,l.np€,.zy14f
                   D      I perscnally srned the summans nn tlre individual                                 etgtsre) =d,r-df(e-                                                        \
                                                                                                                 &B{date)                                              ;   er

                   ft     I Iefi the sumrions at the individuatr's residence or u$ual place of abode with                                           /narrreJ




                   *nrde,er                                                    ,andma,ed-;Jff-TTffiH::Jff1""Y::ffi;idesthere'
                                                                                             dividu*ti
                 ,A f serrred the sumrnons sH fna,n*                                oy'iir
                                                                                                         C*\t-3+*rd{^a-                                                           , who is
                    dcsignafed b;* 1aw io accepl $crr,ict                               tf process on bchalf'el in&nr. oi'r1t'EunELttitni)                                  *-& #ru
                  3d"r-u                   tC.{- Cs                                                                  snfrlareJ
                                                                                                                                  Llt*                                     or

                   ffi I rstum*d             the sumrxons mexeeuted                                                                                                                    ;(}r

                   il     Other {spec*):




                   h{1,l"ees are            S t6l5 ffi                         ibr lravel and       $                     frir selicss, frr           a total of   S            0.00


                    I tiscla,'e und*r penah;* o{'per-iuti.'that tlris information is trur,



I)nte:                  LI t#Ja;                                                                                                             signttturr


                                                                                                    Bf       'l\
                                                                                                             r     tltrl ' Z,rJ T;e"rrd-
                                                                                                                              Pr$ttt,l   tuuttt<t   sutl title




                                                                                                        l3r W- s.*h fuE-Ua-;-;ie/.C-n
                                                                                                                                 Skrler'.r *iltlrr:s.t

Addrtional intir-rmation regardi*g att*mpted sen ice , rtc:
                                                                                                                                                                                frfiZrt1*
